Slip Op. 10-19
               UNITED STATES COURT OF INTERNATIONAL TRADE
_____________________________________
                                     :
AMERICAN FURNITURE                   :
MANUFACTURERS COMMITTEE FOR :
LEGAL TRADE and VAUGHN-BASSETT :
FURNITURE COMPANY, INC.              :
                                     :
            Plaintiffs,              :
                                     :      Before:    WALLACH, Judge
      v.                             :      Court No.: 10-00031
                                     :
UNITED STATES et al.                 :
                                     :
            Defendants,              :
____________________________________ :

                                            ORDER

        Upon consideration of Plaintiffs’ Motion for Temporary Restraining Order and
Preliminay [sic] Injunction, Plaintiffs’ Motion for Expedited Declaratory Judgment or, in the
Alternative, Emergency Injunctive Relief, and Defendants’ Motion to Dismiss; the court having
reviewed all papers and pleadings on file herein, having heard oral argument by each party, and,
after due deliberation, having reached a decision set forth in Slip Op. 10-18; now, in conformity
with said decision, it is hereby

        ORDERED that Plaintiffs’ Motion for Temporary Restraining Order and Preliminay [sic]
Injunction is DENIED, and it is further

       ORDERED that Plaintiffs’ Motion for Expedited Declaratory Judgment or, in the
Alternative, Emergency Injunctive Relief is DENIED; and it is further

        ORDERED, ADJUDGED, AND DECREED that pursuant to the analysis set forth in the
court’s decision in Slip Op. 10-18, Plaintiffs’ Complaint fails, pursuant to USCIT R. 12(b)(5) to
state a claim upon which relief can be granted, and that accordingly, Defendants’ Motion to
Dismiss be, and hereby is, GRANTED; and it is further

     ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ Complaint be, and hereby is,
DISMISSED.

                                                    __/s/ Evan J. Wallach____
                                                    Evan J. Wallach, Judge
Dated: February 17, 2010
       New York, New York